DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storage bag (claim 6) and snap swivel clips (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. .
Claim 8 recites that “the decoy device is free of any anchoring devices.”  This is not possible in the disclosed invention, as some device must exist to anchor components together (such as pivots 25 and 38).  For the purposes of this action, this will be interpreted as having no components anchoring the support members to the ground.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 6, lines 5 and 6 recites “a plurality of pulley wheels attached to and located at each end of the support members.”  It is unclear if there is a plurality of wheels at each end, or a single wheel at each end.
Claim 2 recites the limitation "the at least one waterfowl decoy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “at least one waterfowl decoy” in line 1.  It is unclear if this is the same waterfowl decoy recited in parent claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Elliott US 7,975,422 alone, and alternatively in view of Tourtellotte US 7,273,198.

    PNG
    media_image1.png
    601
    508
    media_image1.png
    Greyscale

Figure 1- Elliott Figure 3
Regarding claim 1, Elliott teaches an animated waterfowl decoy device, comprising: 
intersecting first and second support members 136 joined by a pivot and configured to flexibly fold into a substantially linear pattern for storage, each support member having first and second ends; 
a plurality of pulley wheels 140 attached to and located at each end of the support members; 
a drive belt 18 which circulates through the plurality of pulley wheels so that when the support members are placed into a configuration for decoy use, the pulley wheels form a desired rotation pattern for decoys; 
a drive motor 62 operatively associated with one of the pulley wheels; and, 
an electric source operatively associated with the drive motor (column 2, lines 42-46).
In re Einstein, 8 USPQ 167. Please also note that it would have been an obvious matter of design choice to make the support members larger in order to accommodate such new positions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
[AltContent: textbox (Second Frame Member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Frame Member)][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    471
    506
    media_image2.png
    Greyscale

Figure 2- Elliott Figure 12 (annotated)
136 and a portion of the center post, and can pivot in relation to each other to a configuration that can be interpreted as substantially linear (see Elliot figure 11).

    PNG
    media_image3.png
    420
    298
    media_image3.png
    Greyscale

Figure 3- Elliott Figure 11
If applicant disagrees with this interpretation of Elliott’s frame, then Tourtellotte teaches a folding support stand assembly which comprises a first elongated frame member 20 and a second elongated frame member 22, said frame members configured to flexibly fold into a substantially linear pattern for storage.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Elliot with the two-piece folding support system as taught by Tourtellotte in order to reduce the complexity and part count of the frame while retaining the ability to fold the frame.

    PNG
    media_image4.png
    549
    491
    media_image4.png
    Greyscale

Figure 4- Tourtellotte Figure 1
Regarding claim 2, Elliott alone or in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 1.  Elliott also teaches that at least one waterfowl decoy 12 is attached to the drive belt 18 by a flexible tether line 196.
Regarding claim 3, Elliott alone or in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 2.  Elliott also teaches at least one waterfowl decoy 12 attached to the drive belt 18.
Claims 4 and 5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Elliott US 7,975,422 alone, and alternatively in view of Tourtellotte US 7,273,198, and further in view of Petroski US 6,374,529.
Regarding claim 4, Elliott alone or in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 1.  Elliott does not explicitly teach stilts 72a, 72b, 80 underneath the pulley system.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Elliot and Elliott with adjustable stilts as taught by Petroski in order to enable the device to be retained at a custom depth below the water.
Regarding claim 5, Elliott and Petroski, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 4.  Elliott and Petroski also teach that the stilts are configured to snap off the support members when use of the decoy device is to be discontinued, as any component can be snapped if desired.  Alternatively, it would have been an obvious substitution of functional equivalents to substitute snap connections in place of the threads in order to simplify or speed up attachment and detachment, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 6 and 8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Elliott US 7,975,422 alone, and alternatively in view of Tourtellotte US 7,273,198, and further in view of Abel US 6,830,170.
Regarding claim 6, Elliott alone or in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 1.  Elliott does not explicitly teach a storage bag to transport the device. Abel teaches a storage bag 20 to transport decoy devices.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Elliot with a storage bag as taught by Abel in order to simplify transport of the decoy device.
Regarding claim 8, Elliott and Abel, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 6.  Elliott does not In re Karlson, 136 USPQ 184.
Claim 7 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Elliott US 7,975,422 and Abel US 6,830,170 together, and alternatively in view of Tourtellotte US 7,273,198, and further in view of Petroski US 6,374,529.
Regarding claim 7, Elliott and Abel, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 6.  Elliott does not teach an array of swim and snap swivel clips.  Petroski teaches a waterfowl decoy movement device which comprises swivel clips 100 between the decoy 28 and the drive belt.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Elliot with snap swivel clips as taught by Petroski in order to enable a faster connection or disconnection of the decoys.
Claims 1-5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Capps 6,138,396 in view of Elliott US 7,975,422, and alternatively also in view of Tourtellotte US 7,273,198.

    PNG
    media_image5.png
    430
    561
    media_image5.png
    Greyscale

Figure 5- Capps Figure 1
Regarding claim 1, Capps teaches an animated waterfowl decoy device, comprising: 
support members 40, 30, each support member having first and second ends; 
a plurality of pulley wheels 14 attached to and located at each end of the support members; 
a drive belt 12 which circumnavigates the plurality of pulley wheels so that when the support members are placed into a configuration for decoy use, the pulley wheels form a desired rotation pattern for decoys; 
a drive motor 22
an electric source operatively associated with the drive motor (column 2, lines 63-65).

    PNG
    media_image6.png
    329
    400
    media_image6.png
    Greyscale

Figure 6- Capps Figure 2
Capps does not teach intersecting first and second support members joined by a pivot and configured to flexibly fold into a substantially linear pattern for storage, each support member having first and second ends, wherein the plurality of pulley wheels are attached to and located at each end of the support members.  Elliott teaches an animated waterfowl decoy device, comprising: 
intersecting first and second support members 136 joined by a pivot and configured to flexibly fold into a substantially linear pattern for storage, each support member having first and second ends; 
a plurality of pulley wheels 140 attached to and located at each end of the support members; 
a drive belt 18
a drive motor 62 operatively associated with one of the pulley wheels; and, 
an electric source operatively associated with the drive motor (column 2, lines 42-46).
In this case, the first and second members each comprise two supports 136 and a portion of the center post, and can pivot in relation to each other to a configuration that can be interpreted as substantially linear (see Elliot figure 11).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Capps with a folding frame (for at least some of the pulleys) as taught by Elliott in order to simplify set up and take-down of the device.
If applicant disagrees with this interpretation of Elliott’s frame, then Tourtellotte teaches a folding support stand assembly which comprises a first elongated frame member 20 and a second elongated frame member 22, said frame members configured to flexibly fold into a substantially linear pattern for storage.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Capps and Elliot with the two-piece folding support system as taught by Tourtellotte in order to reduce the complexity and part count of the frame while retaining the ability to fold the frame.
Regarding claim 2, Capps and Elliott, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 1.  Capps also teaches that at least one waterfowl decoy 10 is attached to the drive belt 12 by a flexible tether line 16.
Regarding claim 3, Capps and Elliott, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 2.  Elliott also teaches at least one waterfowl decoy 10 attached to the drive belt 12
Regarding claim 4, Capps and Elliott, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 1.  Capps also teaches stilts 29 attached to the support members 30.
Regarding claim 5, Capps and Elliott, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 4.  Capps also teaches that the stilts are configured to snap off the support members when use of the decoy device is to be discontinued, as any component can be snapped if desired.  Alternatively, it would have been an obvious substitution of functional equivalents to substitute snap connections in place of the locking bolt 34 or spot-welds in order to simplify or speed up attachment and detachment, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 6-8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Capps 6,138,396 in view of Elliott US 7,975,422, and alternatively also in view of Tourtellotte US 7,273,198 and further in view of Abel US 6,830,170.
Regarding claim 6, Capps and Elliott, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 1.  Capps does not explicitly teach a storage bag to transport the device. Abel teaches a storage bag 20 to transport decoy devices.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Capps with a storage bag as taught by Abel in order to simplify transport of the decoy device.
Regarding claim 7, Capps, Elliott and Abel, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 6.  Capps does not teach that the stilts are snap on, however it would have been an obvious substitution of functional equivalents to substitute snap connections in place of the locking bolt 34 or spot-welds in order to simplify or speed up attachment and detachment, since a simple .  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 8, Capps, Elliott and Abel, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 6.  Capps nor teaches anchoring devices 29 securing the support members to the ground.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove anchoring devices in order to simplify the system or allow some movement of the frame (as modified by Elliott), since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim 7 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Capps 6,138,396 in view of Elliott US 7,975,422 and Abel US 6,830,170, and alternatively also in view of Tourtellotte US 7,273,198,  and further in view of Petroski US 6,374,529.
Regarding claim 7, Capps, Elliott and Abel, together or also in view of Tourtellotte teaches the device as claimed as detailed above with respect to claim 6.  Capps does not teach an array of swim and snap swivel clips.  Petroski teaches a waterfowl decoy movement device which comprises swivel clips 100 between the decoy 28 and the drive belt.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system as taught by Capps with snap swivel clips as taught by Petroski in order to enable a faster connection or disconnection of the decoys.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC BURGESS whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642